DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner acknowledges receipt of amendments/arguments filed 7/14/21.  Claims 1-7, 9-10, 21-26, and 30-38 remain pending, Claims 8, 11-20, and 27-29 are canceled, Claims 1, 4-5, 21, and 23 are currently amended, and Claims 37-38 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Particularly, Claim 32 suggests, at line 4, “the detected information..”; however, such a limitation lacks antecedent basis in the claim or the claim from which it depends.   	Claims 33-36 depend from Claim 32; and therefore, inherent the above deficiencies. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 30:
A method of delivering cards from a card housing during a card game, the card housing having an opening from which the cards are manually withdrawn from the housing one by one and, the method comprising: detecting that one of the cards is located at the opening for longer than a predefined period of time; and outputting a signal of a result of the detection, wherein the output of the signal causes a prevention of further delivery of the cards.
In summary, in regards to claims 30-36, with emphasis on at least Independent Claim 30, the claimed invention focuses on a method of delivering cards from a card housing during a card game, the card housing having an opening from which the cards are manually withdrawn from the housing one by one and, the method comprising: detecting that one of the cards is located at the opening for longer than a predefined period of time; and outputting a signal of a result of the detection, wherein the output of the signal causes a prevention of further delivery of the cards.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  

Similarly, the limitations pertaining to dependent claims 31-36 merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  For example, a person based on evaluation or a signal control a lock to restrict manual movement of the cards in or on the guide near the opening, a person can obtain card information (such as a code that indicates at least one of a number and a suit of the card or authenticity determination codes of each of the cards) related to 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer and/or conventional components (card housing having an opening, memory) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a card housing having an opening and/or memory used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition to the above, Robinson (US 6,637,622)(Col. 2:17-45, Col. 4:67-40) and Fleckenstein (US 2007/0138743)(¶ 5-6, 8-9) teach that card shoes are well-known or conventional in the art.  Kuhn (US 2009/0017888) teaches that conventional card shoes includes a cpu, memory, and card readers (¶ 6).
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Allowable Subject Matter
Claims 1-7, 9-10, 21-26, and 37-38 are allowed.
In regards to Claim 1, Hill (US 6,039,650) in view of Downs (US 2007/0018389) teaches a method comprising: reading, during a round of the card game and using one or more processors, numbers of the cards as the cards are sequentially taken out from the card housing and delivered to a player or a banker, the card shoe including a card housing having an opening from which the cards are manually withdrawn from the housing one by one during the card game; determining, using at least one card detecting sensor located on one or more card guide rails, whether there is an attempt to draw a card after the round is over, wherein the attempt to draw the card after the round is over is determined according to the reading of the numbers of the cards as the cards are sequentially taken out from the card shooter and delivered to the player or the banker; and based on a condition that the attempt to draw the card after the round is over is determined, generating a second signal indicating the attempt to draw the card after the round is over; wherein: the at least one card detecting sensor is configured to detect a direction in which any of the cards passes by the at least one card detecting sensor, the second signal being generated based on the detected direction; the at least one card detecting sensor is arranged below or behind an exterior surface of the card shooter and is configured to detect the cards when the cards are positioned on top or in front of the exterior surface; the at least one card detecting sensor includes a first object detection sensor and a second object detection sensor that is, with respect to a 
Hill in view of Downs lacks explicitly suggesting detecting that one of the cards is located at the opening for longer than a predefined period of time; and outputting a first signal of a result of the detection, wherein the output of the signal causes a prevention of further delivery of the cards.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715